DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021, April 7, 2021, and April 22, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 and 13 are objected to because of the following informalities:  
Claims 5 and 13: the term first peak is unclear, but defined in the specification as a ‘local maximum’. The claim should be corrected to clearly reflect this wording as a peak could be global as opposed to local.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Fiori de Carvalho, J. Antonio Camacho-Guerrero, A. Omar Mozo Uscamayta, H. Murilo Campeão Vale and H. Francisco de Oliveira, "SIPRAD: A Radiotherapy Planning System (RTPS)," 2018 IEEE 31st International Symposium on Computer-Based Medical Systems (CBMS), 2018, pp. 428-433, doi: 10.1109/CBMS.2018.00081. (hereinafter Carvalho).
Regarding independent claim 1, Carvalho discloses a method for analyzing scan data (Figure 2,  “SIPRAD’s Radiotherapy Workflow;” page 432, left column, “solution to segment the organs from the axial CT images”), the method comprising: generating a respective first axial contour, of a plurality of first axial contours, for each of a first plurality of axial slices (page 431, left column, “vector contours slices (ROIs) on body silhouettes”), the first axial contours defining a surface of a first volume, a first axial slice of the first plurality of axial slices including a first target point (page 430, left column, “axial in a tomography planning in cancer region;” cancer region is read as a target point; Figure 3, element B; page 431, left column, ““B” shows the region of original axial tomography exam;” ) 
generating a first sagittal contour in a first sagittal slice through the first target point, the first sagittal contour being in the surface of the first volume (Figure 3, element D; page 431, left column, ““D” the sagittal exam view”); 
generating a respective second axial contour, of a plurality of second axial contours, for each of a second plurality of axial slices including the first axial slice, the second axial contours defining a surface of a second volume, a first slice of the first plurality of axial slices including a second target point (Figure 3, element B shows the axial tomography exam (see above), and the yellow contour is the claimed ‘second axial contour’); 
and generating a second sagittal contour in the first sagittal slice, the second sagittal contour being in the surface of the second volume (Figure 3, element D and C; the yellow contour is generated by interpolation in both the sagittal and coronal views and is rendered when visible).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Carvalho further discloses further comprising displaying (page 431, left column, “Figure 3 shows a screenshot of SIPRAD drawing tool;” within the figure you can see the slices are displayed): the first axial slice (Page 431, right column, “B shows the region of original axial tomography exam”); the first axial contour of the first axial slice, overlaid on the first axial slice (Page 431, Figure 3; left column, “Creation of vector contours slices(ROIs) on body silhouettes in oncologic patterns”…“B shows the region of original axial tomography exam;” being that the drawing tool is interactive, the user can draw on the contours over the slices ); the second axial contour of the first axial slice, overlaid on the first axial slice (Figure 3, page 431, left column, “Figure 3, shows the computer interface of the drawing tool. The tool has many features for manual and automatic drawings.”; being that the drawing tool is interactive, the user can draw on the contours over the slices and add contours as appropriate); the first sagittal slice; the first sagittal contour, overlaid on the first sagittal slice (Page 431, Figure 3; left column, “Creation of vector contours slices(ROIs) on body silhouettes in oncologic patterns”…“D the sagittal exam view;” being that the drawing tool is interactive, the user can draw on the contours over the slices); and the second sagittal contour, overlaid on the first sagittal slice (Figure 3, page 431, left column, “Figure 3, shows the computer interface of the drawing tool. The tool has many features for manual and automatic drawings.”; being that the drawing tool is interactive, the user can draw on the contours over the slices and add contours as appropriate).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Carvalho further discloses wherein the displaying of the first sagittal slice, the first sagittal contour, and the second sagittal contour comprises: displaying the first sagittal contour in a first color , and displaying the second sagittal contour in a second color, different from the first color (page 431, left column, “The user of drawing tool can select the drawing color, the name of ROI and the vector classification (OAR or TV);” Figure 3; there are regions denoted in both green and yellow ).
Regarding independent claim 9, the rejection of claim1 applies directly. Additionally, Carvalho further discloses a non-transitory computer readable medium, the non-transitory computer readable medium storing instructions that (page 429, right column, “the most benefit of SIPRAD is your architecture composed by a set of integrated and interoperable software that are able to execute all stages of radiotherapy planning in a simple personal computer”), when executed by a processing circuit, cause the processing circuit to execute the method of claim 1 (see claim 1).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding independent claim 17, the rejection of claim1 applies directly. Additionally, Carvalho further discloses a system for generating a view of an interior of an object (Figure 2 – the SIPRAD system; page 430, left column, “axial in a tomography planning in cancer region;” an axial tomography image is read as a view of an interior of an object (human)), the system comprising: a scanner for scanning the object (Figure 2, element 1; page 430, right column, “tumor areas in CT exams;” in order to evaluate tumor areas within CT exams it is inherent and necessitated to scan an object with a CT scanner first); a processing circuit (page 429, right column, “able to execute all stages of radiotherapy planning in a simple personal computer;” personal computer is read as a processing circuit); and a display (page 431, left column, “Figure 3, shows the computer interface of the drawing tool…. B shows the region of original axial tomography exam;” shows is read as display), the processing circuit being configured to execute the method of claim 1 (see claim 1).
Regarding dependent claim 18, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 2 applies directly.
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, the rejection of claim 3 applies directly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho as applied to claims 1, 9 and 17 respectively above, and further in view of a machine translation of JP 2020142003 (hereinafter JP ‘003).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Carvalho discloses the first axial slice being a slice of an imaging scan of a patient (page 431, left column, “Creation of vector contours slices (ROIs) on body silhouettes in oncologic patients;” Figure 3, element B; page 431, left column, “B” shows the region of original axial tomography exam.”) Carvalho fails to explicitly disclose as further recited. 
However, JP ‘003 discloses further comprising generating a torso contour in the first axial slice (paragraph 0012, “Display example of volume rendering image of chest and abdomen. Display example of MIP image of chest and abdomen MPR image of chest and abdomen (body axis cross section);” paragraph 0300, “as shown in FIG. 42, in the case of a body axis cross section (Axial cross section);”body axis cross section is read as axial), the torso contour corresponding to the boundary, in the first axial slice, of the torso of the patient (abstract, “approximating an outline of the calculated subject region by a prescribed geometry for calculating a parameter of the geometr”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘003 in order to easily generate mask data for visualizing desired regions (abstract).
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Regarding dependent claim 20, the rejection of claim 17 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record teach methods of analyzing medical images in a manner which looks at a variety of cut planes, and metrics associated with each. However, none of them alone or in any combination teaches finding a maximum metric in a third plurality of axial slices, and using the maximum and thresholds (which is based on a median of the maximums) related to the maximum to form a rectangle which has edges at the peaks of the maximum value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2016/0140751 discloses a method of automatically producing a three-dimensional (3D) segmentation of a heart chamber
U.S. Patent No. 10,871,536 discloses systems and methods for automated segmentation of anatomical structures, such as the human heart.
U.S. Publication No. 2009/0136108 discloses a method for delineating the contour of an object in captured medical images
U.S. Patent No. 6,430,430 discloses an automated method and/or system for identifying suspected lesions in a brain

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668